Filed 03/19/19                              Case 18-02180                                          Doc 51

                                                                          FILED
            1
                                                                         MAR i2O1
            2
                                                                   UNITED STATES BANKRUPTCY COLN
                                                                     ATN DISTRICT OF CALIFORNIA
            3                      UNITED STATES BANKRUPTCY eOUfe
            4                      EASTERN DISTRICT OF CALIFORNIA
            5
            6    Inre:                                      Case   No. 15-29890-D-7
            7    GRAIL SEMICONDUCTOR,
            8
                                        Debtor.
            9
           10    SEDGWICK FUNDINGCO, LLC,                   Adv. Pro. No. 18-2180-D
           11                           Plaintiff,          DC No.: None given
           12    V.

           13    MITCHELL NEWDELMAN, et al.,                DATE: March 13, 2019
                                                            TIME:  10:00 a.m.
           14                           Defendants.         DEPT: D
           15
           16                               MORANDUM OF DECISION
           17         On January 31, 2019, counterdefendant Sedgwick FundingCo,
           18    LLC ("Sedgwick") filed a motion to dismiss the amended
           19    counterclaim of Mitchell J. NewDelman, Frank B. Hoize, and Willis
          20     E. Higgins (collectively, "NewDelman") . NewDelman filed a
          21     response in the nature of an opposition, Sedgwick filed a reply,
          22     and the court heard oral argument. For the following reasons,
          23     the motion will be granted in part and denied in part.
          24          This adversary proceeding concerns a Priority Agreement
          25     among the debtor in the parent chapter 7 case and certain of its
          26     creditors, including Sedgwick, NewDelman, and Ronald Hofer, who
          27     is also a defendant in the adversary proceeding, regarding the
          28     order of distribution of the proceeds of the debtor's litigation
Filed 03/19/19                              Case 18-02180                                Doc 51



            1    against Mitsubishi Electric and Electronics USA, Inc.
            2    ("Mitsubishi")   •1
                                       Sedgwick filed the complaint commencing this
            3    adversary proceeding, seeking a determination that its claim
            4    against the bankruptcy estate has priority over NewDelmah's claim
            5    and the claim of Ronald Hofer. NewDelman responded with an
            6    amended answer and counterclaim that includes nine affirmative
            7    claims against Sedgwick.
            8         Sedgwick contends, first, that NewDelman lacks standing
            9    because its claims are derivative of the estate's claims - claims
           10    that were released by the trustee in her recent settlement with
           11    Sedgwick. As to one of NewDelman's claims, Claim VIII - a claim
           12    to "reverse" an alleged fraudulent transfer to Sedgwick, the
           13    court agrees with Sedgwick.
           14         The power to avoid a fraudulent transfer may be exercised by
           15    a trustee ( 548 of the Code) or a chapter 11 debtor-in-
           16    possession ( 1107(a)) or by someone else if the trustee or
           17    debtor-in-possession transfers his or her avoidance powers, or
           18    some of them, through a plan of reorganization or outside of a
           19    plan "when a creditor is pursuing interests common to all
          20     creditors." Duckor Spradling & Metzger v. Baum Trust (In re
          21     P.R.T.C., Inc.), 177 F.3d 774, 780-81 (9th Cir. 1999).      Here, the
          22     trustee did not transfer any of her avoiding powers to NewDelman,
          23     including the power to seek to avoid the pre-petition payment to
          24     Sedgwick as a fraudulent transfer.. That power at all times
          25

          26
                      1. NewDelman claims there were different versions of the
          27     Priority Agreement and there is a dispute as to which was the
                 actual contract. The court need not determine either issue here,
          28     and will use the term "Priority Agreement" in the singular for
                 the sake of convenience.
                                                   - 2 -
Filed 03/19/19                          Case 18-02180                                 Doc 51



            1 remained with the trustee until, as a part of her compromise with
           2 Sedgwick, she released all of the estate's claims against
           3 Sedgwick. The claim NewDelman now attempts to assert is
           4 derivative of a claim that belonged to the estate, which the
            5    trustee has now relinquished. Accordingly, as to Claim VIII, the
           6 motion will be granted.
           7         As to the remaining claims, however, the court does not
            8 agree they are derivative of the estate's claims. Sedgwick
           9 contends "[NewDelman] is not the proper party to challenge or
           10 seek recovery based upon [Sedgwick's] alleged misconduct, as any
           11 such claims necessarily belong to the Estate for the benefit of
           12 all creditors." Sedgwick's Memo., filed Jan. 31,    2019   ("Memo."),
           13 at 12:17-18.    The contention is nothing but a conclusion.
           14 Sedgwick offers no analysis as to why claims of alleged
           15 misconduct on Sedgwick's part "necessarily" belonged to the
           16 debtor, and hence, to the estate once the bankruptcy case was
           17 filed. There were nine parties to the Priority Agreement; each
           18 of them had and/or has rights against the others arising out of
           19 the agreement. Sedgwick's position that any and all claims of
          20 the other parties to the agreement necessarily belonged to the
          21 debtor makes no more sense when applied to NewDelman's claims
          22 against other parties than to the claims of, for example, Ronald
          23 Hofer, or Sedgwick itself. 2
          24
          25       2.  Hofer's and NewDelman's claims against Sedgwick under
             the Priority Agreement differ in that Hofer expressly assigned
          26 all of his claims against Sedgwick to the estate in his
             compromise with the trustee (see Order Granting Motion to Approve
          27 Settlement with Ronald Hofer, filed April 12, 2018 in Case No.
              15-29890, Ex. A, ¶ 4), whereas NewDelman did not. In fact,
          28 NewDelman's settlement with the trustee stated, "this Settlement
             Agreement shall not preclude any individual claim, defense or
                                               - 3 -
Filed 03/19/19                           Case 18-02180                                    Doc 51



            1         In the cases cited by Sedgwick, it was clear the claims the
            2    plaintiff sought to assert were claims belonging to the debtor,
            3    to which the estate succeeded. In Estate of Spirtos v. One San
            4    Bernardino County Superior Court Case Numbered SPR 02211, 443
            5    F.3d 1172 (9th Cir. 2006), for example,   "[t]he substance of
            6    plaintiff's claims [was] that the defendants 'have jointly
            7    conspired to conceal assets belonging to the bankruptcy and
            8    probate estates of [the debtor and decedent] for the purpose of
            9    obstructing the payment of the Decedent's creditors and legal
           10    heirs . . . .'" Id. at 1174. The court held that as a creditor,
           11    the plaintiff did not have standing to assert claims belonging to
           12    the estate, and those claims could be asserted exclusively by the
           13    trustee. Id. at 1175. Similarly, in CAMOFI Master LDC v.
           14    Associated Third Party Adm'rs, 2018 U.S. Dist. LEXIS 23657, 2018
           15    WL 839134 (N.D. Cal. 2018), also cited by Sedgwick, the
           16    creditor/plaintiffs alleged insiders of the debtor had "breached
           17    their fiduciary duty to preserve the corporation's assets for the
           18    benefit of creditors, but that they instead 'wrongfully
           19    dissipat[ed]' the assets by 'funneling assets to themselves,'"
          20     and that the transfers of assets were fraudulent transfers. 2018
          21     U.S. Dist. LEXIS 23657, at *7    Thus, the court held, the actions
          22     were derivative and could be pursued only by the trustee.       jçL at
          23     *13_15, 19-22.
          24          That is not the case here. Except for the fraudulent
          25     transfer claim, NewDelman is not pursuing claims that could have
          26

          27     right to[sic] which [NewDelman] may have against [Sedgwick]
                 and/or other non-debtors." Order Granting Motion to Approve
          28     Settlement with the NewDelman Group, filed Jan. 15, 2019 in Case
                 No. 15-29890, Ex. A, ¶ 5.

                                                 - 4 -
Filed 03/19/19                             Case 18-02180                              Doc 51



            1    been pursued by the debtor, and hence, by the trustee. In fact,
            2     the debtor was a party to the Priority Agreement, apparently
            3     (although the court is not deciding) in last position - to be
            4    paid after all the other parties had been paid in full.
            5    NewDelman is not asserting claims the debtor could have made; in
            6     fact, it asserts the debtor was wrongfully paid ahead of
            7    NewDelman, to New Delman's detriment. Nor is NewDelman asserting
            8     claims the trustee could have asserted on behalf of the creditors
            9     as a whole. It is asserting claims peculiar to NewDelman; that
           10    I is, its own direct claims.
           11          Sedgwick was the second of three parties to the Priority
           12    Agreement - Hofer, Sedgwick, and NewDelman - to settle with the
           13     trustee. It had evidently become apparent by the time of the
           14     Sedgwick compromise that none of the parties to the Priority
           15    Agreement had taken any action to determine rights under it, and
           16     the trustee and Sedgwick included in their settlement agreement a
           17     deadline by which Sedgwick would be required to file an adversary
           18     complaint. In terms of standing to pursue rights under the
           19     Priority Agreement, the trustee might just as well have waited
          20      and insisted on a deadline for NewDelman to bring its claims when
          21      she settled with NewDelman. At the hearings on the
          22      trustee/Sedgwick compromise, the court went to great lengths to
          23      express its view that it could not approve a settlement that
          24     would affect, determine, compromise, or limit the rights of third
          25     parties who were not parties to the trustee/Sedgwick settlement
          26      agreement. And in its ruling, as to the parties to the Priority
          27     Agreement, the court "conclude[d] their rights to litigate the
          28     validity and effect of the Priority Agreements are not affected

                                                  - 5 -
Filed 03/19/19                          Case 18-02180                              Doc 51



            1 by the compromise . . . ." Civil Minutes, filed Oct. 17, 2018,
           2 DC No. DNL-42, p. 10.
           3         The fact that it was Sedgwick that filed the complaint
           4 rather than NewDelman has no effect on the parties' respective
           5     direct claims against each other. In other words, NewDelman's
           6 claims against Sedgwick are no more derivative of the trustee's
           7     claims than are Sedgwick's claims against NewDelman. To dismiss
           8 NewDelman's claims at this stage would be to permit one party's
           9 claims to stand while knocking out the other's arbitrarily.
           10 Sedgwick short-circuited the issue in its own complaint by
           11 asserting a single claim: declaratory relief in the form of a
           12 declaration that Sedgwick was "on first" and NewDelman and Hofer
           13 were "on second" (actually, on second and third after the Niro
           14 law firm) . It is possible NewDelman could have done the same in
           15 its counterclaim. That it sought to flesh out various causes of
           16 action is not something it should be penalized for. At this
           17 stage, NewDelman has as much right to assert its claims against
           18 Sedgwick as Sedgwick has to asserts its claims against NewDelman.
           19        At the hearing on this motion, Sedgwick's counsel argued
          20 that the court, in its tentative ruling, had not adequately
          21 addressed NewDelman's standing to assert claims of conversion,
          22 for a constructive trust, and for unjust enrichment. Counsel
          23 argued that as a matter of bankruptcy law, it cannot be the case
          24 that NewDelman can assert such claims because if it can, then
          25     every creditor would have a claim against any other party that
          26 received funds of the debtor pre-petition. Therefore, in
          27 Sedgwick's view, the claims are strictly derivative of the
          28 trustee's claims. The court simply does not see the matter that

                                               - 6 -
Filed 03/19/19                           Case 18-02180                               Doc 51



            1 way. This is not a case of NewDelman suing one particular other
            2 creditor for funds the defendant creditor happened to receive
            3 from the debtor pre-petition - funds that otherwise would have
            4 gone to the creditor body as a whole. NewDelman's claims are
            5 based on what Sedgwick is alleged to have done in regards to
            6 funds of the debtor allegedly specifically designated for
            7 NewDelman; that is, funds that, if they had not gone to Sedgwick,
            8 would have gone to NewDelman. In other words, it is NewDelman's
            9 position that Sedgwick was unjustly enriched at NewDelman's
           10 expense, not at the debtor's expense.
           11         Sedgwick also argues, as a part of its standing theory, that
          12 NewDelman can claim no damages because if it had received what it
           13 claims it was entitled to under the Priority Agreement, the
           14 payment of those funds would have been a preference avoidable by
           15 the trustee. Ironically, Sedgwick received $12,269,881 from the
           16 debtor's settlement funds at the same time NewDelman was supposed
           17 to have received its share under the Priority Agreement. The
           18    trustee later asserted the $12,269,881 payment to Sedgwick was a
           19    preference and Sedgwick vigorously disputed the claim. Yet
          20 Sedgwick would now have the court dismiss NewDelman' s claims on
          21 the basis, as a fait accompli, that if NewDelman had been paid,
          22 its payment would have been a preference. In short, the court
          23 sees the issue as one of damages which, at this stage, is
          24 speculative at best. At the pleading stage, Sedgwick is asking
          25     the court to assume much more than is appropriate. 3
          26
          27       3. Prior to her settlement with Sedgwick, the trustee made
             allegations about Sedgwick's conduct - the conduct that resulted
          28 in it receiving $12,269,881 and NewDelman, among others,
             receiving nothing - that are similar to the allegations NewDelman
                                                - 7 -
Filed 03/19/19                           Case 18-02180                               Doc 51



            1         Sedgwick next contends, pursuant to Fed. R. Civ. P.
           2     12(b) (6), incorporated herein by Fed. R. Bankr. P. 7012(b), that
           3     each of NewDelman's claims fails to state a claim upon which
           4     relief can be granted. With respect to Claim III - for tortious
           5     interference with a contractual relationship, the court agrees.
           6     "[T]he tort cause of action for interference with contract does
           7     not lie against a party to the contract." Applied EQuipment
           8     Corp. v. Litton Saudi Arabia Ltd., 7 Cal. 4th 503, 514 (1994);
           9     see also Redfearn v. Trader Joe's Co., 20 Cal. App. 5th 989, 997
          10     (2018) . Because Sedgwick was a party to the Priority Agreement,
          11     it cannot be held liable to NewDelman in tort for interference
          12     with that contract. Accordingly, as to Claim III, the motion
          13     will be granted.
          14          As to the rest of NewDelman's claims, however, accepting the
          15     allegations of the counterclaim as true and drawing all
           16    reasonable inferences in favor of NewDelman, the court concludes
          17     they contain sufficient factual matter to state claims to relief
          18     that are plausible on their face, as required. See al-Kidd v.
           19    Ashcroft, 580 F.3d 949, 949 (9th Cir. 2009), citing Ashcroft v.
          20
          21
                 makes now. For example, the trustee claimed Sedgwick had
          22     "breached . . . covenants to refrain from overreaching in the
                 tactics used and settlement terms accepted by the Debtor in the
          23     Mitsubishi litigation" and "broke a promise to negotiate and
                 return a portion of the $12.3 million to facilitate resolution
          24     with other creditors to induce the debtor to accept the $55
                 million from Mitsubishi . . . ." Trustee's Motion To Approve
          25     Sedgwick Compromise, Etc., filed Aug. 22, 2018 in the parent
                 case, at 14:8-12. Sedgwick no doubt sees this as support for its
          26     conclusion that NewDelman's claims are derivative of those of the
                 trustee. Not so. Although the trustee alleged and New Delman
          27     alleges the same or similar conduct on the part of Sedgwick, the
                 trustee alleged harm to the debtor (and hence, to the estate)
          28     whereas New Delman alleges harm to NewDelman. As the court sees
                 the matter: different harm, different claims.

                                                - 8 -
Filed 03/19/19                           Case 18-02180                               Doc 51



            1    Igbal, 129 S. Ct. 1937, 1949 (2009), in turn quoting Bell Ati.
           2     Corp. v. Twombly, 550 U.S. 544, 570 (2007) . The factual
           3     allegations in the claims themselves are not extensive, but each,
           4     incorporates the allegations in the preceding paragraphs, which
           5     include a significant number of sufficiently detailed
           6     allegations. These are sufficient to give sedgwick notice of the
           7     particular misconduct it is charged with so it can defend itself
            8    and not just deny it has done anything wrong. See Johnson v. JP
           9     Morgan Chase Bank, 395 B.R. 442, 446-47 (E.D. Cal. 2008), quoting
          10     Bly-Mapee v. California, 236 F.3d 1014, 1019 (9th Cir. 2001).
          11          As to particular causes of action, Sedgwick makes arguments
          12     that might be appropriate in a motion for summary judgment after
          13     the parties have had the opportunity to conduct discovery, but
           14    they do not support dismissal at the pleading stage. For
           15    example, citing Cal. Civ. Code §§ 2223 and 2224 and Murphy v. T.
           16    Rowe Price Prime Reserve Fund, 8 F.3d 1420, 1423 (9th Cir. 1993),
           17    sedgwick states, "there exists no legal or factual basis to
           18    impose a constructive trust on the Settlement Funds that were
           19    distributed to Sedgwick." Memo. at 21:8-9. As the court reads
          20     the elements of a constructive trust claim, as set forth in the
          21     statutes and in Murphy, NewDelman has pled facts sufficient to
          22     support the claim. See Murphy, 8 F.3d at 1422-23. It is
          23     possible that by motion for summary judgment, Sedgwick could
          24     demonstrate "there is no legal or factual basis" to impose such a
          25     trust, but NewDelman is not required to establish such a basis at
          26     the pleading stage. (In fact, in Murphy, the court was ruling on
          27

          28

                                                -9--
Filed 03/19/19                           Case 18-02180                               Doc 51



            1    an appeal from an order granting summary judgment.) 4
            2         Still others of Sedgwick's arguments are unnecessarily
            3    formalistic. For example, Sedgwick contends that "[u]nder
           4     California law, 'a plaintiff may not pursue or recover a quasi-
            5    contract claim' such as unjust enrichment 'if the parties have an
            6    enforceable agreement.'" Memo. at 21:13-14. Sedgwick cites no
            7    authority for the proposition that a contract claim and a quasi-
            8    contract claim may not be pled in the alternative (a point
            9    acknowledged in the case cited by Sedgwick for this proposition,
          10     Copart, Inc. v. Sparta Consulting, Inc., 339 F. Supp. 3d 959, 984
          11     (E.D. Cal. 2018)). Particularly given the sophistication of the
          12     parties and their counsel, the court sees no substantial benefit
           13    to be gained from forcing NewDelman to amend its counterclaim to
           14    expressly allege that its constructive trust and unjust
           15    enrichment claims are pled in the alternative to its contract
           16

           17         4. In similar fashion, concerning NewDelman's unjust
                 enrichment claim, Sedgwick argues that NewDelman's claims are
           18    conclusory and unsupported, and goes on to state the facts as
                 Sedgwick sees them, as though they had been determined.
           19    NewDelman's factual allegations are, however, not too conclusory
                 to withstand this motion, and the fact they are "unsupported" at
          20     this stage is simply a reflection of the fact that this is a
                 motion based on the pleadings.
          21
                       Sedgwick also contends NewDelman "nonsensically attempts to
          22     assert a claim for conversion against Sedgwick, notwithstanding
                 its inability to plead the fundamental element for this claim."
          23     Memo, at 20:10-11. Sedgwick contends NewDelman "ignores the fact
                 that it did not own or hold any right of personal possession in
          24     the Settlement Funds at issue." Id. at 20:19-20. Sedgwick,
                 without authority, limits the possibilities for a "right of
          25     personal possession" to a lien, ownership, or secured interest,
                 whereas as the court reads the counterclaim, NewDelman alleges a
          26     right of personal possession in a share of the settlement funds
                 akin to its claims to a constructive trust and for unjust
          27     enrichment and based on the same allegations. Sedgwick offers no
                 analysis of the factual allegations supporting the claims; it
          28     merely states the conclusion it would like to see drawn from
                 them.

                                               - 10 -
Filed 03/19/19                           Case 18-02180                               Doc 51



            1    claims. 5
            2          Finally, Sedgwick contends that all of NewDelman's claims
            3    except its breach of contract claim are barred by the statute of
            4    limitations. Sedgwick's conduct complained of by NewDelman
            5    occurred in or around October of 2015; NewDelman's counterclaim
            6    was filed in December of 2018. Sedgwick's position is that
            7 California law applies and that each of NewDelman's claims except
            8    the breach of contract claim is barred by a two- or three-year
            9    statute of limitations under California law. NewDelman responds
           10    that the applicable statute is the longer one afforded by
           11    Illinois law. Both parties rely on PNC Bank v. Sterba (In re
           12    Sterba), 852 F.3d 1175 (9th Cir. 2017) - Sedgwick for the
           13    proposition that "'[t]he forum [jurisdiction] will apply its own
           14    statute of limitations' barring 'exceptional circumstances'"
           15    (Memo., at 22:24-25, quoting Sterba, at 1179) and NewDelman for
           16    the proposition that exceptional circumstances exist here. Based
           17
           18         5. Similarly, Sedgwick contends, "'A constructive trust is
                 an equitable remedy imposed to prevent unjust enrichment' under
           19    California law, not a stand-alone cause of action. In re Advent
                 Mgmt. Corp., 178 B.R. 480, 486 (B.A.P. 9th Cir. 1995)." The
          20     court has found one case for the proposition that a constructive
                 trust is not a stand-alone claim (Bermuda Rd. Props., LLC v.
          21     EcoLogical Steel Sys., 2017 U.S. Dist. LEXIS 29768, *7, 2017 WL
                 797092 (D. Nev. 2017) (in default judgment context)), but one
          22     citing California cases that "have permitted separate causes of
                 action for constructive trust where there is fraud, breach of
          23     duty, or any other act that entitles the plaintiff to some
                 relief." Kelleher v. Kelleher, 2014 U.S. Dist. LEXIS 2773, *26,
          24     2014 WL 94197 (N.D. Cal. 2014) . The court is also aware the
                 right to a constructive trust, like a claim for unjust
          25     enrichment, is frequently pled as such without undue confusion or
                 prejudice.
          26
                      As an aside, albeit in the court's view an important one,
          27     the actual language in the case quoted by Sedgwick ends after
                 "prevent unjust enrichment." The decision said nothing about
          28     unjust enrichment not being a stand-alone cause of action.   See
                 Advent Ngmt., Corp., 178 B.R. at 486.
                                                - 11 -
Filed 03/19/19                           Case 18-02180                               Doc 51



            1    on the analysis in Sterba and that court's finding of exceptional
           2     circumstances in the case before it, the court agrees with
           3     NewDelman and holds the applicable statute of limitations on
           4     NewDelman's claims is Illinois' five-year statute.
           5          The Sterba court began by noting the Ninth Circuit has
           6     "directly adopted" Restatement (Second) of Conflict of Laws §
           7     142, the section setting forth Sedgwick's position, as quoted
           8     above. Sterba, 852 F.3d at 1179. The court then discussed the
           9     policies underlying the rule.
          10               The Second Restatement's preference for the forum
                      state's statute of limitations, in cases where it has
          11          the shorter limitations period, is based on the policy
                      that "[a] state has a substantial interest in
          12          preventing the prosecution in its courts of claims
                      which it deems to be 'stale.'" § 142, cmt. f (1988).
          13          In the ordinary case, that interest is treated as
                      controlling because vindicating it imposes no real
          14          prejudice on the time-barred party—dismissal of a claim
                      as barred by the statute of limitations generally "does
          15          not constitute a judgment on the merits," and following
                      such a dismissal "the plaintiff will usually remain
          16          free to sue" in a state with a more generous
                      limitations period. Id. But where a countervailing
          17          interest exists such that "under the special
                      circumstances of the case dismissal . . . would be
          18          unjust," the forum (here, California) will apply
                      another state's longer statute of limitations.
          19

          20     Sterba, at 1179 (footnote omitted)
          21          Based on that analysis, the Sterba court found exceptional
          22     circumstances and held that the longer statute of limitations
          23     under Ohio law, which was the law selected by the parties in the
          24     choice of law provision in their contract, would govern over
          25     California's shorter statute because the plaintiff - the holder
          26     of a promissory note from a debtor who had filed bankruptcy in
          27     California, had no choice but to file its proof of claim in the
          28     California bankruptcy court. Sterba, 852 F.3d at 1180.

                                                 - 12 -
Filed 03/19/19                           Case 18-02180                            Doc 51



           1              Here, the unique strictures of the bankruptcy code
                     mean that, through no fault of PNC's, there is no forum
           2         for its claim other than the Northern District of
                     California. This is not a case filed voluntarily in
           3         California, in which a dismissal on statute of
                     limitations grounds would be without prejudice to
           4         bringing the same claim in Ohio. Rather, once the
                     Sterbas declared bankruptcy, PNC was obligated to bring
           5         all its claims in the district where the Sterbas filed.
                     Under these circumstances, to reject PNC's claim as
           6         time-barred would be the functional equivalent of a
                     dismissal on the merits. Where another
           7         jurisdiction—National City's home state of Ohio—would
                     hear the claim, and has a substantial interest in its
           8         resolution, disallowing it by mechanical adoption of
                     California's statute of limitations would be wholly
           9         unreasonable.
          10 Id. (footnote omitted)
          11          Sedgwick, latching on to the language in Sterba that
          12 "through no fault of PNC's, there is no forum for its claim other
          13 than the Northern District of California," attempts to find fault
          14 on NewDelman's part. Thus, Sedgwick assigns blame to NewDelman
          15 for not bringing its claims under the Priority Agreement earlier.
          16 In Sedgwick's view, "the delay in bringing these claims is
          17 precisely - and solely - the fault of [NewDelman] . Indeed, if
           18 [NewDelman] had possessed independent, non-derivative claims
           19 against Sedgwick, it would have been free to bring such claims at
          20 any time." Sedgwick's Reply, filed March 6, 2019 ("Reply"), at
          21 16:4-6. The point in Sterba, however, was not whether the party
          22 bringing the claim was to blame for delaying beyond the shortest
          23 of two possible statutes of limitations. The point was whether,
          24 through no fault of the plaintiff, there was but one forum in
          25     which to bring the claim.
          26
          27
          28

                                               - 13 -
Filed 03/19/19                           Case 18-02180                               Doc 51



            1         NewDelman is not to blame for bringing its claims in this
           2 court rather than in Illinois. 6 It is likely NewDelman's claims
           3 were compulsory counterclaims to the claims Sedgwick makes in its
           4 adversary complaint; thus, NewDelman was required to bring them
           5 here. In fact, given the five-year statute of limitations
           6 NewDelman asserts as governing its claims, in the absence of
           7     Sedgwick's adversary complaint, NewDelman would likely be able to
            8 commence its own litigation in Illinois, even at this point in
           9 time. The point here is that Sedgwick agreed in its compromise
          10 with the trustee to file an adversary complaint here to determine
          11 the rights of the parties to the Priority Agreement other than
          12 the debtor and the estate. In filing its counterclaim, NewDelman
          13 was merely exercising its right, and probably its obligation, to
           14 have its own claims against Sedgwick under that agreement
           15 determined in the same court.
           16         Finally, Sedgwick denies that Illinois law governs,
           17 contending there was no choice of law provision in the Priority
           18    Agreement. The Priority Agreement, however, refers to and
           19 "incorporates by reference herein" a fee agreement dated April
          20 12, 2012 between the debtor and its then attorneys in the
          21 Mitsubishi litigation, an agreement which itself had an Illinois
          22 choice of law clause. Sedgwick states in a footnote, "this
          23
          24
                       6. In fact, in January of 2016, just after the debtor
          25     commenced this bankruptcy case, NewDelman filed an action under
                 the Priority Agreement in Illinois state court against the
          26     debtor's counsel in the Mitsubishi litigation, the Niro law firm.
                 The Illinois court, on the Niro firm's request, placed the case
          27     on its "automatic bankruptcy stay calendar." Sedgwick's Ex. 10.
                 That decision by the court would not likely have encouraged
          28     NewDelman to bring its claims against other parties to the
                  Priority Agreement, including Sedgwick, in Illinois state court.
                                               - 14 -
Filed 03/19/19                           Case 18-02180                               Doc 51



            1    language [in the Priority Agreement] does not and cannot bind the
           2     Priority Agreement's other nine parties as parties to the terms
           3     of that separate agreement between the Debtor and its counsel."
           4     Reply at 16:27-28. With no analysis or authority offered by
           5     Sedgwick, and the court aware of none, the court has no basis on
           6     which to agree.
           7          For the reasons stated, the motion will be granted in part
            8    and NewDelman's Claims III and VIII will be dismissed. As to
           9     NewDelman's other claims, the motion will be denied. The court
          10     will issue an order.
          11
                 Dated: March 1q, 2019         a&t4( L3&AdA
          12                                   ROBERT S. BARDWIL
                                               United States Bankruptcy Judge
          13

          14

          15

           16

           17

           18

           19

          20

          21

          22

          23

          24

          25

          26

          27

          28

                                               - 15 -
Filed 03/19/19                                    Case 18-02180                                           Doc 51




                              Instructions to Clerk of Court
                                     Service List - Not Part of Order/Judgment

          The Clerk of Court is instructed to send the Order/Judgment or other court generated
          document transmitted herewith to the parties below. The Clerk of Court will send the document
          via the BNC or, if checked ____, via the U.S. mail.



           Plaintiff(s):                                  Attorney for Plaintiff(s) (if any):



           Defendant(s):                                  Attorney for Defendant(s) (if any):




           Bankruptcy Trustee (if appointed in the        Office of the U.S. Trustee
           case)                                          Robert T. Matsui United States Courthouse
                                                          5011 Street, Room 7-500
           All Parties in Interest                        Sacramento, CA 95814
